Citation Nr: 0729484	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  07-01 705	)	DATE
	)
	)



THE ISSUE

Whether an October 23, 2006, decision of the Board of 
Veterans' Appeals (Board), which granted an increased rating 
of 20 percent for service-connected traumatic chondromalacia 
patella of the right knee, should be revised or reversed 
based on clear and unmistakable evidence (CUE). 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The moving party (hereinafter referred to as 'the veteran') 
had active military service from September 1972 to June 1976.   

This matter initially before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

In September 2005 the Board remanded the case back to the RO 
via the Appeals Management Center (AMC) for further 
development. 

In an October 2006 Board decision the veteran was granted a 
20 percent disability rating for his service-connected 
traumatic chondromalacia patella of the right knee. 

The veteran was scheduled for a hearing in June 2005 but 
failed to report to the hearing.  Consequently, his hearing 
request is deemed withdrawn.   See 38 C.F.R. § 20.702(d) 
(2006). 


FINDINGS OF FACT

1.  The October 23, 2006, Board decision granted the veteran 
a 20 percent disability rating for his service-connected 
traumatic chondromalacia patella of the right knee and did 
not grant a separate rating for arthritis.  The rating was 
assigned under Diagnostic Code 5258, which includes 
consideration of locking, pain, and effusion into the knee 
joint.  There was subjective instability reported without 
apparent clinical confirmation.

2.  The correct facts, as they were known at the time, were 
before the Board and the statutory and regulatory provisions 
extant at that time were correctly applied.

3. There was a tenable basis for the Board's decision in 
October 23, 2006, granting a 20 percent disability rating for 
the service-connected traumatic chondromalacia patella of the 
right knee and not granting a separate rating for 
degenerative joint disease, and that decision does not 
contain an error which, had it not been made, would have 
manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The October 23, 2006, decision of the Board, which did not 
grant the veteran a separate rating for arthritis for the 
veteran's service-connected traumatic chondromalacia patella 
of the right knee, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist and Notify

Initially, the Board notes the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), is not applicable to motions for revision of a Board 
decision on the grounds of CUE.  See Simmons v. Principi, 17 
Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 
407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).  

II. Analysis

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  The Board notes that a special rule exists for prior 
Board decisions issued on or after July 21, 1992, which 
provides that the record existing when those decisions were 
made includes relevant documents possessed by VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

The veteran asserts that the October 2006 Board decision 
constituted CUE since it did not grant a separate 10 percent 
disability rating due to degenerative disease, though it was 
diagnosed in two VA medical examinations.  The Board notes 
that the October 2006 decision granted the veteran a 20 
percent disability rating for his service-connected traumatic 
chondromalacia patella of the right knee.  As discussed 
below, this rating was under Diagnostic Code 5258, which 
contemplates locking, pain, and joint effusion.  Hence 
limitation of motion, as would be rated for arthritic 
changes, would be contemplated under this Code.
 
The veteran was originally granted a 10 percent disability 
rating under 38 C.F.R. § 4.71a Diagnostic Code 5259 (2006), 
symptomatic semilunar removal of cartilage.  The Board noted 
that the 10 percent disability rating was the highest 
evaluation assignable under that rating code.  The October 
2006 Board decision granted the veteran a 20 percent 
disability rating under 38 C.F.R. § 4.71a Diagnostic Code 
5258 since the veteran's service-connected disability was at 
a level of disablement more nearly approximated by dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  When granting the veteran 20 
percent disability rating under Diagnostic Code 5258 the 
Board took into account the symptomatolgy as noted in the 
veteran's October 2005 VA examination (fatigue, instability, 
locking, pain with prolonged standing, and functional 
limitation with weight bearing) and took into account DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
The Board found that there was no evidence of ankylosis to 
warrant a higher rating. 

Further it is noted that separate ratings may be for 
assignment where there is limitation of motion due to 
arthritis and instability or subluxation, all due to the 
service connected pathology.  In this case, the rating 
assigned contemplates motion restriction, and there is no 
objective evidence of compensable instability or subluxation.

The veteran asserts that there was CUE in that Board decision 
since it did not give a separate 10 percent disability rating 
for degenerative disease.  The Board stated in the October 
2006 Board decision that the December 2001 and October 2005 
VA examinations were reviewed.  The December 2001 examination 
stated that comparison was made to previous x-ray studies 
from July 19, 1999, where x-ray studies stated that the 
impression of the right knee was normal.  The December 2001 
examination stated that mild osteophytosis were present of 
the medial tibial spine and there was no evidence of acute 
injury to the right knee. 

The October 2005 examination stated that comparison was made 
to previous x-ray studies from July 19, 1999, and there were 
no acute fracture or dislocation of significant degenerative 
changes of the right knee.  

The Board finds that October 23, 2006, decision did not 
contain CUE in granting the higher 20 percent disability 
rating and not a separate 10 percent disability rating for 
degenerative joint disease.  As noted the code assigned 
contemplates some functional impairment to include motion 
limitation.  There is no evidence of separate impairment 
manifested by instability or subluxation.  As such, there is 
no basis for a separate compensable evaluation. 

The veteran's claim that there was CUE in the Board's October 
23, 2006, decision amounts to nothing more than a 
disagreement with the way the evidence of record was 
evaluated.  However, a disagreement as to how the facts were 
weighed or evaluated does not constitute CUE, under 38 C.F.R. 
§ 20.1403(d), and, therefore, the Board now concludes that, 
in the decision of October 23, 2006, the Board did not commit 
any error of law or fact constituting CUE.  38 U.S.C.A. § 
7111; 38 C.F.R. §§ 20.1400, 20.1403.

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  As such, the Board's October 23, 2006, 
decision was not clearly and unmistakably erroneous.


ORDER

The motion that an October 23, 2006 Board decision that did 
not grant a separate 10 percent rating for arthritis for the 
service-connected traumatic chondromalacia patella of the 
right knee should be revised or reversed on the grounds of 
CUE is denied. 


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



